IN THE COURT OF APPEALS OF IOWA

                                      No. 19-1144
                                Filed November 6, 2019


IN THE INTEREST OF Q.R.,
Minor Child,

T.C., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Calhoun County, Joseph McCarville,

District Associate Judge.



          A father appeals the termination of his parental rights to his child.

AFFIRMED.




          Christine Sand of Wild, Baxter & Sand, PC, Guthrie Center, for appellant

father.

          Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

          Martha Sibbel of Law Office of Martha Sibbel P.L.C., Carroll, attorney and

guardian ad litem for minor child.



          Considered by Vaitheswaran, P.J., Mullins, J., and Mahan, S.J.*

          *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                              2


MAHAN, Senior Judge.

          A father appeals the termination of his parental rights to his child, born in

2006.1 He challenges the sufficiency of the evidence supporting the statutory

grounds for termination and contends the juvenile court should have applied the

statutory exceptions under Iowa Code section 232.116(3)(a) and (c) (2019) to

preclude termination. We affirm.

I.        Background Facts and Proceedings

          This family came to the attention of the department of human services in

December 2017, following confirmed methamphetamine use by the mother and

her husband as well as domestic violence and housing concerns. The child had

been living with his maternal grandparents since the school year prior to the

department’s involvement. The child was adjudicated to be in need of assistance

(CINA). The father, who lives in Louisiana, had not been actively involved in the

child’s life but expressed interest in taking custody of the child. In March 2018, the

court ordered a home study pursuant to the Interstate Compact on the Placement

of Children (ICPC) for the father’s home in Louisiana. In August, the child was

placed with his aunt and uncle in Ogden, along with his two younger brothers.

          A caseworker worked with the father to coordinate communication with the

child, despite the child’s reluctance to do so because “he did not know [the father]

and did not feel comfortable.” The father was provided information about the

child’s placement and extracurricular activities schedule so he would know when

he could call. In September 2018, the department reported the father “has not



1
     The mother’s parental rights were also terminated. She does not appeal.
                                           3


responded to attempts to engage in [Q.R.’s] life. There have been minimal phone

calls.” Since that time, the father began calling Q.R. more often, but the child

consistently expressed he “did not feel comfortable speaking to him.”

       In January 2019, the department reported Q.R. was “doing well in school,”

enjoyed playing football and baseball, and described himself as “happy” in his

placement. The child expressed he “wants to stay with his brothers” and “does not

want to go live with his father.” In April, the department reported the father had

been unable to follow through with his contract of expectations with regard to

writing letters, providing financial support, or making efforts to schedule an in-

person visit. Meanwhile, the child began refusing to speak to the father due to the

father’s messages speaking negatively about the mother. The child expressed

that “he has told his father he does not want to live with him and his father has

been dismissive of his feelings.”

       The State filed a petition to terminate the father’s parental rights. The

termination hearing was held in June. Neither parent was present for the hearing,

but the child was. The record before the juvenile court indicated the child was

“thriving” in his current placement and was bonded to his brothers and aunt and

uncle. The department caseworker testified the contact the father had with the

child was not “significant enough to establish a relationship with [Q.R.] where

[Q.R.] felt a bond with him . . . [o]r establish[] a trust that you would need to with a

parent.”   The caseworker acknowledged the home study had not yet been

completed but opined the department had made reasonable efforts because the

father “did not do what he needed to do” to even begin establishing a relationship
                                          4


with the child. The department and guardian ad litem recommended termination

of the father’s parental rights.

         Following the termination hearing, the court entered its order terminating

the father’s parental rights pursuant to Iowa Code section 232.116(1)(e) and (f).

The father appeals.

II.      Standard of Review

         Appellate review of termination-of-parental-rights proceedings is de novo.

In re L.T., 924 N.W.2d 521, 526 (Iowa 2019). Our primary consideration is the best

interests of the child, In re J.E., 723 N.W.2d 793, 798 (Iowa 2006), the defining

elements of which are the child’s safety and need for a permanent home. In re

H.S., 805 N.W.2d 737, 748 (Iowa 2011).

III.     Discussion

         The father challenges the sufficiency of the evidence supporting the

grounds for termination cited by the juvenile court. Although the court terminated

parental rights on more than one statutory ground, we need only find termination

is proper on one ground to affirm. In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App.

1999).     We will address the termination of parental rights under section

232.116(1)(f). The father does not contest the child is over four years of age, has

been adjudicated CINA, and has been removed from the parents’ physical custody

for more than twelve months. Iowa Code § 232.116(1)(f)(1)–(3). But he claims

the State failed to prove by clear and convincing evidence that the child could not

have been returned to his custody at the time of the termination hearing. See id.

§ 232.116(1)(f)(4). Specifically, the father contends he “had no opportunity to

prove that Q.R. could have safely been placed in his care” because the department
                                          5


failed to procure a home study, a prerequisite to the child’s placement with him. In

other words, the father contends the department “failed to provide [him] with

reasonable efforts to assist him with reunification.”

       What constitutes reasonable services is based on the requirements of each

individual case. In re C.H., 652 N.W.2d 144, 147 (Iowa 2002); see also In re C.B.,

611 N.W.2d 489, 493 (Iowa 2000).          Here, the father entered a contract of

expectations directing him to make efforts to establish a relationship with the child.

The father was aware of these expectations, but his only real follow-through was

occasional phone calls and Snapchat messages. Caseworkers reminded the

father that he was welcome to participate in hearings by phone, but he declined to

do so. The department reported, “[The father] has not been a part of [Q.R.]’s life

in the past and [Q.R.] is not bonded to him, he does not really know him and he

does not want to be uprooted again.” When asked if the father should be allowed

a six-month extension, the department caseworker responded, “Absolutely not . . .

[b]ecause I don’t want to take the chance nor should [Q.R.] take the chance that

[his] placement could be disrupted.” The caseworker further explained:

              Because [Q.R.] deserved to be with his relatives who he is
       bonded to. He deserves to be with his brothers who he has bonded
       to. He deserves to move on and not worry about being relocated or
       his placement disrupted. He deserves to stay where he has built a
       family and a life. [Q.R.], since the night he was born, has lived back
       and forth between relatives and his mother and he needs a forever
       home and he deserves that.

The juvenile court stated, “It is unfortunate that the home study was not completed,

however [the father,] while paying lip service to wanting to establish a relationship

with [Q.R.,] has taken no action to support his words.” Cf. In re J.W., No. 19-0372,

2019 WL 1950009, at *4 (Iowa Ct. App. May 1, 2019) (“The father complains that
                                          6


the ICPC home study was not completed pursuant to these requests. Although

we share the juvenile court’s frustration with the failure to complete the study in a

timely manner, we agree with the juvenile court that the study was not a reasonable

effort required of DHS at the times they were requested.”); In re M.B., No. 08-0673,

2008 WL 2357681, at *1 (Iowa Ct. App. June 11, 2008) (concluding the

department’s reunification efforts were reasonable despite failure to complete a

home study).

       Considering the facts and circumstances of this case, we conclude the

department’s reunification efforts were reasonable. We further conclude there is

clear and convincing evidence in the record to show the child could not be placed

in the father’s care at the time of trial. The juvenile court properly terminated the

father’s parental rights under section 232.116(1)(f).

       The father also contends the court did not need to terminate his parental

rights because the child is in the legal custody of his aunt and uncle and termination

would be detrimental to the child due to the parent-child bond. See Iowa Code

§ 232.116(3)(a), (c). The exceptions to termination of parental rights found under

section 232.116(3) are permissive, not mandatory. In re A.S., 906 N.W.2d 467, 45

(Iowa 2018). It is within the court’s discretion to consider the circumstances of the

case and the best interest of the child in determining whether to apply the factors.

In re A.M., 843 N.W.2d 100, 113 (Iowa 2014). The father claims his bond with the

child “has been well documented throughout this case” and “was testified to by the

department, [his] mother, and [himself] at the termination hearing.” We observe

neither the father nor his mother testified at the termination hearing, and the

department did not believe the father and the child were bonded. In any event, we
                                          7


do not believe the closeness of the parent-child bond precludes termination in this

case. We recognize the adoptive family is Q.R.’s aunt and uncle, and they have

indicated “they will not keep [Q.R.] away from his father . . . and he will be allowed

to keep open communication with [him].” Termination and adoption in this case

provide stability to the child while allowing the father a way to maintain contact with

the child.

       We conclude termination is in this child’s best interests, and no permissive

statutory exception should be applied to preclude termination. We affirm the

decision of the juvenile court to terminate the father’s parental rights.

       AFFIRMED.